DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2018-086132 (KR ‘132).  
KR ‘132 discloses a colored photosensitive resin composition comprising a colorant comprising an organic black pigment, a violet pigment and a blue pigment, an alkali-soluble resin, a photopolymerizable compound, a photopolymerization initiator and a solvent; and a black matrix manufactured using the composition.  The colored photosensitive resin composition is excellent in optical density and low temperature reactivity.  See the abstract of the computer-generated translation. 
	Specifically, the organic black pigment includes at least one of lactam black, aniline black and perylene black.  The organic black pigment, violet pigment and blue pigment in colorant are mixed in weight ratio of 1:0.08-2.5:0.2-3.3.
	It is the portion of the Examiner that the colored photosensitive resin of KR ‘132 would inherently form a cured film having a total reflectance of 4.6% or less when measure by the SCI method, because the colored photosensitive resin of KR ‘132 comprises the same colorant as the present .

3.	Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-034983 (JP ‘983).
JP ‘983 discloses a light-shielding composition comprising a light-shielding particles or light-shielding dye, and filler having particle diameter of 100-3000 nm.  The content of filler in the light-shielding composition is 3-30 %mass with respect to total solid content of the light-shielding composition.  The light-shielding composition comprises light-shielding particles or light-shielding dye, and filler having particle diameter of 100-3000 nm.  The content of filler in the light-shielding composition is 3-30 %mass with respect to total solid content of the light-shielding composition.  The light-shielding film has reflectance of 4% or less at wavelength of 400-700 nm.  See the abstract.
The light-shielding composition further comprises a binder polymer, a dispersant, a solvent, a polymerizable compound, and a polymerization initiator.  See paragraphs [0029]-[0106] of the computer-generated translation.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
6/14/21